Citation Nr: 1540128	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  08-10 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to an evaluation in excess of 20 percent for reflex sympathetic dystrophy (RSD) of the left lower extremity, status post fracture of the third toe.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 



INTRODUCTION

The Veteran had active service from November 1991 to August 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2006 and January 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Winston-Salem, North Carolina. 

This case was previously before the Board in October 2011 and April 2013 when it was remanded for additional development.  Regrettably, additional development is required and another remand is warranted.

In the most recent remand, the Board did not infer a claim for TDIU.  Although the Veteran had discussed the impact of his service-connected disabilities on his employment, the Board noted that he did not allege such is due specifically to the RSD at issue here.  Further, a TDIU claim was formally adjudicated in the January 2007 rating decision, and not appealed.  Evidence added to the record since April 2013 includes the report of a July 2013 VA examination of the Veteran's left foot in which the examiner notes that the Veteran's condition impacts his ability to work.  As such, the Board finds that a claim for TDIU is before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009)

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board notes that there are outstanding VA and private treatment records.  Specifically, the November 2014 Supplemental Statement of the Case indicated that VA treatment records through August 7, 2014 had been considered.  The most recent VA treatment records associated with the file are dated in April 2013.  Also, a December 2011 VA treatment record noted that the Veteran had received fee-based physical therapy and that records from Goldsboro Physical Therapy had been scanned into the record.  A review of the record does not reveal the referenced physical therapy treatment records.  In August 2011, VA requested all treatment records from the Fayetteville VA medical center from January 1996 to June 2006.  While treatment records from June 2006 forward were obtained, a negative response indicating that treatment records from January 1996 to June 13, 2006 were unavailable is not of record.  As any outstanding records from April 2005 forward are pertinent to the present appeal, on remand all treatment records from April 2005 should be obtained and associated with the record.  In the event that it is determined that the records are unavailable, provide the Veteran with appropriate notice under 38 C.F.R. § 3.159(c) (2015).

Additionally, a VA 21-4192 received in December 2006, indicated that the Veteran received a Workers' Compensation settlement in September 2005.  As the record does not indicate the nature of the injury, the Board cannot exclude the possibility that these records may be relevant to the pending appeals.  Accordingly, on remand reasonable efforts must be made to obtain any pertinent Workers' Compensation records. 

The April 2013 remand noted that current evidence of record is not sufficient for the Board to distinguish between manifestations of RSD and manifestations attributable to another left foot disability.  Accordingly, the Board directed that the Veteran be provided VA peripheral nerve and foot examinations.  The Veteran was provided a VA foot and peripheral nerve examination in July 2013.  However, the examination report contains conflicting statements and does not sufficiently differentiate between manifestations of RSD and manifestations attributable to another left foot.  Specifically, at the beginning of the examination report the examiner noted that the Veteran was diagnosed with metatarsalgia, malunion of the tarsal and metatarsal bones, and a foot injury.  However, later where the examiner was to assess the severity of the diagnosed conditions, the examiner indicated that the Veteran did not have metatarsalgia or malunion or nonunion of the tarsal or metatarsal bones and did not assess the severity of either condition.  With regard to the peripheral nerve exam, the examiner noted that the Veteran reported pain in his third toe and left foot coldness and numbness.  However, two sentences later, the examiner stated that no numbness, burning, or tingling was reported.  The examiner relied on a November 2011 EMG to support his finding that the Veteran's left lower extremity was normal, and despite noting that there were other significant diagnostic findings, the examiner did not detail those findings.  Accordingly, the Board finds that the July 2013 examination report is inadequate for adjudicating the claim and does not substantially comply with the April 2013 Board directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

With regard to the Veteran's TDIU claim, at his July 2013 VA mental disorders examination, the Veteran reported that he had been unemployed for the last 2.5 years.  The most current employment information of record is dated in 2006.  Accordingly, additional development regarding the Veteran's subsequent employment is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  Complete all appropriate development related to the Veteran's claim for entitlement to a TDIU, to include providing the Veteran with a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, and allow him adequate time to complete and return it to the VA. 

2.  Take all appropriate action to obtain all outstanding VA treatment records, to include updated records from April 2013 to the present and any outstanding VA treatment records from April 2005 to present, to include any fee-based physical therapy.

3.  After obtaining any necessary contact information and authorization from the Veteran, obtain copies of the Veteran's Workman's Compensation records and the September 2005 Workman's Compensation Decision.  

4.  After completion of the foregoing, schedule the Veteran for VA peripheral nerve and foot examinations to be conducted by a physician with sufficient expertise to diagnose and treat disorders of the legs and feet.  The claims file and copies of all pertinent records should be made available to the examiner for review.  Any diagnostic testing necessary to specify the affected nerves, as described in 38 C.F.R. § 4.124a, or identify the severity of that effect must be performed.  

a.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the left lower extremity RSD.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

b.  The examiner must also clearly state which manifestations are at least as likely as not attributable to service-connected RSD, as opposed to any left foot disability.

A complete rationale must be provided for any opinion offered.  If any of the requested opinions cannot be provided without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, by a deficiency in the record, or whether the examiner does not have the needed knowledge or training).

5.  Thereafter, the Veteran should be scheduled for an appropriate VA examination determine the functional impairment resulting from each of the Veteran's service-connected disabilities, as they may relate to his ability to perform tasks in a work setting that is consistent with the Veteran's education and occupational experience.  The Veteran's service-connected disabilities (chronic adjustment disorder, rated as 50 percent disabling; patellofemoral pain syndrome, left knee, rated as 30 percent disabling; complex regional pain syndrome, left lower extremity, rated as 20 percent disabling; and fusion, status post fracture left third toe, rated as noncompensable).  When addressing the functional limitations, the specialist should not consider the effects of age or any nonservice-connected disabilities.

A complete rationale should be given for any opinion provided.

6.  Finally, readjudicate the claims.  If any benefit remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an appropriate period for response.  Thereafter, return the appeal to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



